DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 7/25/22 are acknowledged and entered. Claim 30 was previously cancelled. Claims 1-29 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 7/26/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,048,993 has been reviewed and is accepted.  The terminal disclaimer has been recorded.	Accordingly, the nonstatutory double patenting rejection of claims 1-29 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 20-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (“Radio-Controlled Microactuator Based on Shape-Memory-Alloy Spiral-Coil Inductor”, published in the Journal of Microelectromechanical Systems, April 2013, previously cited)1 in view of Clegg (US 2009/0050693, previously cited).2	Regarding claim 1, Ali teaches a dynamic feature comprising an actuator having an inactivated position and an activated position, wherein the inactivated position has at least one reversible difference from the activated position relative to the planar surface of the card, the at least one reversible difference comprising one or more of a perceptible tactile and/or visual difference (Section IV-B); and 	a circuit comprising the actuator and configured to connect to a power source, the circuit configured to provide sufficient power to the actuator when connected to the power source to cause the actuator to move from the inactivated position to the activated position (Section II).	Ali does not explicitly teach a transaction or identification card having a width, a length, and at least one planar surface extending across the width and length.	Clegg teaches a transaction or identification card having a width, a length, and at least one planar surface extending across the width and length (paragraph 0027, see also Figs. 3-4).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Ali and Clegg, because such a combination increases the potential uses of the card (Section I of Ali).	Regarding claim 2, Ali further teaches the dynamic feature has an exposed planar surface that is disposed substantially flush with the at least one planar surface of the card in the inactivated position and offset relative to the at least one planar surface of the card in the activated position (Fig. 3).	Regarding claim 3, Ali further teaches the dynamic feature comprises the actuator disposed in a cutout in the surface of the card, with a covering over the actuator, wherein the covering lies flush with the at least one planar surface of the card in the inactivated position (Fig. 3).	Regarding claim 4, Clegg further teaches the covering comprises printed indicia (paragraph 0041 & Fig. 1).	Regarding claim 5, Clegg further teaches the printed indicia comprises a logo corresponding to an issuer or sponsor of the card (paragraph 0041 & Fig. 1).	Regarding claim 6, Ali further teaches the at least one planar surface comprises metal (Section III).	Regarding claim 7, Ali further teaches the dynamic feature comprises a shape memory alloy having the inactivated position in a first material state of the alloy and the activated position in a second material state of the alloy, wherein the first state is different from the second state (Section IV-B).	Regarding claim 8, Ali further teaches the dynamic feature comprises a shape memory alloy having the inactivated position in a relaxed material state of the alloy and the activated position in a deformed material state of the alloy, wherein the relaxed state is different from the deformed state and the power is sufficient to cause the shape memory alloy to transition from the relaxed state to the deformed state (Section IV-B).	Regarding claim 9, Clegg further teaches the power source comprises a battery embedded in the card (paragraph 0046).	Regarding claim 10, Clegg further teaches the power source comprises a terminal configured to receive a set of metal contacts, and the card comprises metal contacts on at least one surface of the card positioned for mating with the terminal (paragraph 0046).	 Regarding claim 11, Clegg further teaches the power source comprises transmitted power and the card comprises an antenna configured to receive the transmitted power (paragraph 0022).	Regarding claim 12, Clegg further teaches the circuit comprises an inductive RF circuit (paragraph 0022).	Regarding claim 13, Clegg further teaches an RF receiver or transceiver configured to receive a signal operable to cause the actuator to actuate (paragraph 0022).	Regarding claim 14, Ali further teaches the shape memory alloy comprises an out-of-plane actuator (Section III).	Regarding claim 15, Ali further teaches the shape memory alloy actuator comprises a diaphragm actuator (Section III).	Regarding claim 17, Ali further teaches the alloy further comprises copper (Section III).	Regarding claim 20, Ali further teaches the shape memory alloy comprises a two-way actuator (Section IV-B).	Regarding claim 21, Ali further teaches the shape memory alloy comprises a one-way actuator (Section IV-B).	Regarding claim 22, Ali further teaches the activation or the deactivation of the actuator causes completion of or a discontinuity in an electrical circuit (Section IV-B).	Regarding claim 25, Clegg further teaches a method of conducting an activity using the transaction or identification card of claim 1 (see above), the method comprising the steps of: 	providing the transaction card or identification card; coupling the card to the power source; and providing sufficient power to the actuator to cause the actuator to actuate from the inactivated position to the activated position (Fig. 13 & paragraphs 0072-0074).	Regarding claim 26, Clegg further teaches a system for controlling a transaction or identification card, the system comprising: 	the transaction or identification card of claim 1 (see above); 	an RF receiver or transceiver configured to receive a signal operable to cause the actuator to actuate (paragraph 0022); 	an electronic device configured to communicate with the RF receiver or transceiver by emitting the signal (paragraph 0022).	Regarding claim 27, Clegg further teaches the electronic device comprises a computer processor embedded in a mobile device and responsive to programmed instructions readable by the processor (paragraph 0047).	Regarding claim 28, Clegg further teaches the programmed instructions readable by the processor include instructions for providing a user interface configured to permitting a user to interactively instruct emission of the signal (paragraph 0047).	Regarding claim 29, Clegg further teaches the programmed instructions readable by the processor include instructions for providing an interface controlled by a remote source through a network connected to the mobile device (paragraph 0047).
Allowable Subject Matter
Claims 16, 18-19 and 23-24 are allowed.
These claims were previously objected to as containing allowable subject matter, but dependent on a rejected base claim.3 Applicant has rewritten claims 16, 18 and 23-24 in independent form. Claim 19 depends on claim 18. As a result, these claims are now allowed. A full discussion of reasons for allowance will be given once all claims are disposed.
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. Applicant argues that the cited prior art references Ali and Clegg are not properly combined. Applicant’s Remarks, pages 9-12.	Applicant first argues that “the Office Action has not articulated why one skilled in the art would be motivated by Ali and Clegg to arrive at the claimed invention….” Id. at 10. Such a motivational statement for combination was stated in the rejection. As recited in the rejection for claim 1: “It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Ali and Clegg, because such a combination increases the potential uses of the card (Section I of Ali).” Applicant has not addressed this motivational statement. Accordingly, this argument is unpersuasive.	Applicant next argues that “neither Ali nor Clegg provide any details or guidance as to how the dynamic feature may be incorporated in a transaction card....” Applicant’s Remarks, page 11. Applicant then requires that Ali disclose “technical considerations” that may aid one of ordinary skill in combining the prior art references. Id. However, such a requirement or test is not the standard for obviousness. "Combining the teachings of references does not involve an ability to combine their specific structures." In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973). 	As discussed and shown in the rejection, the teachings of the two references are combined to yield the claimed invention. The two references need not provide “technical considerations” for that combination.4 Because this argument is not founded in obviousness law, this argument is unpersuasive.	Applicant next argues that the “technical considerations” of Ali are “limited” to medical implants and in vivo environments, while Clegg and the instant application are transaction cards. Applicant’s Remarks, page 11. It appears as Applicant is arguing that the prior art references are not analogous art.	References are analogous if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).	Ali and Clegg meet both these requirements.5 First, Applicant mischaracterizes the technology of Ali. Applicant lists intended uses of the disclose of Ali, but the actual technology discussed is shape memory alloys used in microelectromechanical systems such as radio frequency magnetic fields. See e.g. Section I of Ali discussing shape-metal-alloys (SMA) at length, while mentioning in vivo environments as an application of the technology. Clegg discusses RFID tags in paragraph 0023. As a result, the two references are from the “same field of endeavor” as required to be analogous art.	Even if Ali and Clegg were not from the same field of endeavor,6 they still are reasonably pertinent to the problem faced by the inventor. Applicant characterizes the instant application as “a transaction card comprising a dynamic feature.” Applicant’s Remarks, page 9. Clegg discloses a transaction card. Ali discloses a dynamic feature with activated and inactivated positions. As a result, the two references are reasonably pertinent to the problem faced by the inventor. The references are analogous.	Lastly, Applicant argues that the cited art fails to disclose “at least one reversible difference comprising one or more of a perceptible tactile and/or visual difference.” Applicant’s Remarks, pages 11-12. Applicant makes numerous mentions to particular details of the specification, but does not elaborate how what alleged differences exist between the cited art and the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s reference to the specification attempts to improperly incorporate limitations from the specification into the claims.	The cited art, particularly Ali, teaches “at least one reversible difference comprising one or more of a perceptible tactile and/or visual difference.” Section II discusses “total vertical displacement h1, representing a sum of the individual displacements for the two segment h1 + h2.” This serves as the perceptible tactile difference. Moreover, the changes in the RF field serve as the reversible differences. Ali discloses these limitations. In combination with Clegg,7 the two references render the claims obvious.	There is motivation to combine the claims. The references are analogous. The references together teach all limitations of the claims. As a result, the claims are obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.8
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Non-patent literature dated 4/29/22.
        2 In addition to the cited portions of each reference, please see also the associated figures.
        3 See Non-final Office Action dated 4/29/22, page 7.
        4 Applicant’s contention that the art does not disclose the “reversible difference” is discussed below.
        5 It is noted that the cited art must only meet one of the requirements of the analogous art test. In this case, they meet both prongs of the test.
        6 Which the Examiner does not admit.
        7 Applicant’s piecemeal arguments with respect to Clegg allegedly not disclosing these features are unpersuasive because Clegg was never used to teach these features, and the rejection is based upon a combination of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
        8 The Examiner can also be reached at matthew.mikels@uspto.gov.